ACCEPTED
                                                                                       03-14-00605-CR
                                                                                               5413138
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 5/26/2015 11:09:33 AM
                                                                                     JEFFREY D. KYLE
                              NO. 03-14-00605-CR                                                CLERK


                                     IN THE
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
                              COURT OF APPEALS                      AUSTIN, TEXAS
                                                               5/26/2015 11:09:33 AM
                         THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                        Clerk

                                AUSTIN, TEXAS

HOWARD THOMAS DOUGLAS                    §                          APPELLANT

VS.                                      §

THE STATE OF TEXAS                       §                            APPELLEE

            APPEAL FROM THE 331ST JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                         CAUSE NO. D1-DC-12-900059

            STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for

filing the State’s brief and, in accordance with Texas Rules of Appellate Procedure

38.6 and 10.5(b), advises the Court as follows:

      (a) Following his conviction for Securing Execution of a Document by

Deception, the appellant filed his notice of appeal in the above cause on September

17, 2014. Appellant filed a brief on April 24, 2015.

      (b)    The State’s brief is currently due on May 26, 2015.
                                         1
      (c)     This request is that the deadline for filing the State’s brief be extended

by 30 days.

      (d)     The number of previous extensions of time granted for submission of

the State’s brief is: none.

      (e)     The State relies upon the following facts to reasonably explain the

need for an extension of the deadline:

              1. During the period since this brief was filed, the attorney assigned

                  to this case has been working on other pressing appellate matters

                  and has not had sufficient time to prepare an adequate response to

                  this brief.

              2. This request is not made for the purpose of delay, but to ensure

                  that the Court has a proper State’s brief to aid in the just

                  disposition of the above cause.




                                           2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to June 25, 2015.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ Lisa Stewart
                                              Lisa Stewart
                                              Assistant District Attorney
                                              State Bar No. 06022700
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. 854-4810
                                              Lisa.Stewart@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

231 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.

                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney

                         CERTIFICATE OF SERVICE

      I hereby certify that, on the 26th day of May, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Craig M. Price,

Hammerle Finley Law Firm, 2871 Lake Vista Drive, Suite 150, Lewisville, Texas

75067, [cmp@hammerle.com].

                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney




                                          4